Form of Senior Indenture of TBS International LimitedExhibit 4.3 TBS INTERNATIONAL LIMITED AND THE BANK OF NEW YORK MELLON as Trustee Senior Debt Securities INDENTURE Dated as of , 20 CROSS REFERENCE SHEET * Provisions of Sections310 through 318(a) inclusive of the Trust Indenture Act of 1939, as amended, and the Indenture dated as of , 20 between TBS International Limited and The Bank of New York Mellon as Trustee. Section of Trust Indenture Act Section of Indenture 310(a)(1) 6.10 310(a)(2) 6.10 310(a)(3) N/A 310(a)(4) N/A 310(a)(5) 6.10 310(b) 6.10 310(c) N/A 311(a) 6.11 311(b) 6.11 311(c) N/A 312(a) 4.01 312(b) 4.02(b) 312(c) 4.02(c) 313(a) 6.06 313(b) 6.06 313(c) 6.06 313(d) 6.06 314(a) 3.04 and 4.03 314(b) N/A 314(c)(1) 2.04 and 13.06 314(c)(2) 2.04 and 13.06 314(c)(3) N/A 314(d) N/A 314(e) 13.06 314(f) N/A 315(a) 6.01(b) 315(b) 6.05 315(c) 6.01(a) 315(d) 6.01(c) 315(e) 5.10 316(a)(1)(A) 5.08 316(a)(1)(B) 5.09 316(a)(2) N/A 316(b) 5.06 316(c) 2.07 317(a) 5.02 317(b) 3.02 and 3.03 318(a) 13.08 *This cross reference sheet shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section318(c) of the Trust Indenture Act of 1939, as amended, which provides that the provisions of Sections310 through 317 of such Act are a part of and govern every qualified indenture, whether or not physically contained therein. TABLE OF CONTENTS RECITALS 1 ARTICLE 1 DEFINITIONS 1 SECTION 1.01. Certain Terms Defined 1 ARTICLE 2 SECURITIES 6 SECTION 2.01. Forms Generally 6 SECTION 2.02. Form of Trustee’s Certificate of Authentication 6 SECTION 2.03. Amount Unlimited; Issuable in Series 7 SECTION 2.04. Authentication and Delivery of Securities 9 SECTION 2.05. Execution of Securities 10 SECTION 2.06. Certificate of Authentication 10 SECTION 2.07. Denomination and Date of Securities; Payments of Interest 10 SECTION 2.08. Registration, Registration of Transfer and Exchange 12 SECTION 2.09. Trustee's Duties to Monitor Compliance 12 SECTION 2.10. Mutilated, Defaced, Destroyed, Lost and Stolen Securities 13 SECTION 2.11. Cancellation of Securities 13 SECTION 2.12. Temporary Securities 14 SECTION 2.13. Securities in Global Form 14 SECTION 2.14. CUSIP Numbers 15 ARTICLE 3 COVENANTS OF THE COMPANY 15 SECTION 3.01. Payment of Principal and Interest 15 SECTION 3.02. Offices for Payment, Etc. 15 SECTION 3.03. Paying Agents 16 SECTION 3.04. Officers’ Certificate 16 SECTION 3.05. Calculation of Original Issue Discount 16 ARTICLE 4 HOLDERS’ LISTS AND REPORTS BY THE COMPANY 17 SECTION 4.01. Company to Furnish Trustee Information as to Names and Addresses of Holders 17 SECTION 4.02. Preservation and Disclosure of Holders’ Lists 17 SECTION 4.03. Reports by the Company 17 ARTICLE 5 REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT 18 SECTION 5.01. Event of Default Defined; Acceleration of Maturity; Waiver of Default 18 SECTION 5.02. Collection of Indebtedness by Trustee; Trustee May Prove Debt 20 SECTION 5.03. Application of Proceeds 22 SECTION 5.04. Restoration of Rights on Abandonment of Proceedings 23 SECTION 5.05. Limitations on Suits by Holders 23 SECTION 5.06. Unconditional Right of Holders to Institute Certain Suits 23 SECTION 5.07. Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default 23 SECTION 5.08. Control by Holders 24 SECTION 5.09. Waiver of Past Defaults 24 SECTION 5.10. Right of Court to Require Filing of Undertaking to Pay Costs 24 SECTION 5.11. Suits for Enforcement 25 ARTICLE 6 CONCERNING THE TRUSTEE 25 SECTION 6.01. Duties of Trustee 25 SECTION 6.02. Rights of Trustee 26 SECTION 6.03. Individual Rights of Trustee 28 SECTION 6.04. Trustee’s Disclaimer 28 SECTION 6.05. Notice of Defaults 28 SECTION 6.06. Reports by Trustee to Holders 28 SECTION 6.07. Compensation and Indemnity 28 SECTION 6.08. Replacement of Trustee 29 SECTION 6.09. Successor Trustee by Merger 30 SECTION 6.10. Eligibility; Disqualification 30 SECTION 6.11. Preferential Collection of Claims Against Company 30 ARTICLE 7 CONCERNING THE HOLDERS 30 SECTION 7.01. Evidence of Action Taken by Holders 30 SECTION 7.02. Proof of Execution of Instruments 31 SECTION 7.03. Holders to Be Treated as Owners 31 SECTION 7.04. Securities Owned by Company Deemed Not Outstanding 31 SECTION 7.05. Right of Revocation of Action Taken 31 ARTICLE 8 SUPPLEMENTAL INDENTURES 32 SECTION 8.01. Supplemental Indentures Without Consent of Holders 32 SECTION 8.02. Supplemental Indentures with Consent of Holders 33 SECTION 8.03. Effect of Supplemental Indenture 34 SECTION 8.04. Documents to Be Given to Trustee 34 SECTION 8.05. Notation on Securities in Respect of Supplemental Indentures 34 ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE 35 SECTION 9.01. Company May Consolidate, Etc. on Certain Terms 35 SECTION 9.02. Successor Corporation Substituted 35 SECTION 9.03. Opinion of Counsel to Trustee 36 ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE; UNCLAIMED FUNDS 36 SECTION 10.01. Satisfaction and Discharge of Indenture; Defeasance 36 SECTION 10.02. Conditions to Defeasance 37 SECTION 10.03. Application of Trust Funds 37 SECTION 10.04. Repayment to Company 37 SECTION 10.05. Indemnity for Government Obligations 38 SECTION 10.06. Reinstatement 38 ARTICLE 11 REDEMPTION OF SECURITIES AND SINKING FUNDS 38 SECTION 11.01. Applicability of Article 38 SECTION 11.02. Notice of Redemption; Partial Redemptions 38 SECTION 11.03. Payment of Securities Called for Redemption 40 SECTION 11.04. Exclusion of Certain Securities from Eligibility for Selection for Redemption 40 SECTION 11.05. Repayment at the Option of the Holders 41 ARTICLE 12 CONVERSION OF SECURITIES 41 SECTION 12.01. Applicability of Article 41 SECTION 12.02. Right of Holders to Convert Securities into Class A Common Shares 41 SECTION 12.03. Issuance of Class A Common Shares on Conversions 42 SECTION 12.04. No Payment or Adjustment for Interest or Dividends 42 SECTION 12.05. Adjustment of Conversion Price 43 SECTION 12.06. No Fractional Shares to Be Issued 46 SECTION 12.07. Notice to Holders of the Securities of a Series Prior to Taking Certain Types of Action 46 SECTION 12.08 Covenant to Reserve Shares for Issuance on Conversion of Securities 47 SECTION 12.09. Compliance with Governmental Requirements 47 SECTION 12.10. Payment of Taxes upon Certificates for Shares Issued upon Conversion 48 SECTION 12.11. Trustee’s Duties with Respect to Conversion Provisions 48 SECTION 12.12. Trustee Under No Duty to Monitor Stock Price or Calculations 48 SECTION 12.13. Conversion Arrangement on Call for Redemption 48 ARTICLE 13 MISCELLANEOUS PROVISIONS 49 SECTION 13.01. Incorporators, Shareholders, Officers and Directors of Company Exempt from Individual Liability 49 SECTION 13.02. Provisions of Indenture for the Sole Benefit of Parties and Holders 49 SECTION 13.03. Successors and Assigns of Company Bound by Indenture 49 SECTION 13.04. Notices and Demands on Company, Trustee and Holders 49 SECTION 13.05. Electronic Transmission to the Trustee 50 SECTION 13.06. Officers’ Certificates and Opinions of Counsel; Statements to Be Contained Therein 50 SECTION 13.07. Payments Due on Saturdays, Sundays and Holidays 51 SECTION 13.08. Conflict of any Provision of Indenture with Trust Indenture Act 52 SECTION 13.09. New York Law to Govern 52 SECTION 13.10. Counterparts 52 SECTION 13.11. Effect of Headings; Gender 52 SECTION 13.12. Waiver of Jury Trial 52 SECTION 13.13. Force Majeure 52 INDENTURE This INDENTURE (this “Indenture”), dated as of , 20, is by and between TBS INTERNATIONAL LIMITED, a Bermuda company (the “Company”), and THE BANK OF NEW YORK MELLON, a New York banking corporation, as trustee (the “Trustee”). RECITALS A.The Company has duly authorized the issue from time to time of its debentures, notes or other evidences of indebtedness (the “Securities”) to be issued in one or more Series. B.All things necessary to make this Indenture a valid, legally binding indenture and agreement according to its terms have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed for the equal and ratable benefit of the Holders from time to time of the Securities or of Series thereof as follows. ARTICLE 1 DEFINITIONS SECTION 1.01.Certain Terms Defined.Unless otherwise specified as contemplated by Section 2.03 for the Securities of any Series, the following terms (except as otherwise expressly provided or unless the context otherwise clearly requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section1.01.All other terms (except as herein otherwise expressly provided or unless the context otherwise clearly requires) used in this Indenture that are defined in the Trust Indenture Act or the definitions of which in the Securities Act are referred to in the Trust Indenture Act, including terms defined therein by reference to the Securities Act, shall have the meanings assigned to such terms in the Trust Indenture Act and the Securities Act as in force at the date of this Indenture.All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with GAAP.The words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole, as supplemented and amended from time to time, and not to any particular Article, Section or other subdivision.The terms defined in this Article 1 have the meanings assigned to them in this Article 1 and include the plural as well as the singular. “Board of Directors” means either the Board of Directors of the Company or any duly authorized committee of that Board or any duly authorized committee created by that Board. “Business Day”, except as may otherwise be provided in the form of Securities of any particular Series, with respect to any Place of Payment or place of publication means any day, other than a Saturday, Sunday or day on which banking institutions are authorized or required by law or regulation to close in that Place of Payment or place of publication. “Class A Common Shares” means the Class A common shares, par value $0.01 per share, of the Company as they exist on the date of this Indenture, or any other shares of the Company into which such shares shall be reclassified or changed. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act, or if at any time after the execution and delivery of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties on such date. “Common Shares” means the Class A common shares, par value $0.01 per share, of the Company and the Class B common shares, par value $0.01 per share, of the Company, collectively as they exist on the date of this Indenture, or any other shares of the Company into which such shares shall be reclassified or changed. “Company” means the Person identified as the “Company” in the first paragraph hereof until a successor company shall have become such pursuant to the applicable provisions hereof, and thereafter “Company” shall mean such successor company. “Corporate Trust Office” means the principal corporate trust office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of execution of this Indenture is located at101 Barclay Street, 4E, New York, N.Y. 10286, Attn: Corporate Trust Administration or such other address as the Trustee may designate from time to time by notice to the Holders and the
